MAYFIELD, J.
This is an appeal from the decree of the chancellor overruling demurrers to the bill. The bill was filed by a trustee, praying the court to construe the deed of trust conveying or attempting to convey to him, as trustee, certain real estate, and to quiet title to the lands conveyed therein. The beneficiaries under the trust deed, and those claiming or asserting title to respective parts of the lands conveyed, are all made respondents to the bill. The grounds of demurrer insisted upon are multifariousness, misjoinder of respondents, and failure to allege or assert such title to the lands or possession therein as will support the action under the statute to quit title; and the insistence as to these is very brief and very gentle.
One of the objects of the bill is to construe a deed of trust, which clearly gives equity jurisdiction, at common law and by statute; the other, to quiet title, is clearly of equitable cognizance given by statute in this state. The bill conforms to the law and practice, both at common law and by statute, pertaining such proceedings in *543the chancery courts. One of the reliefs is clearly incidental and necessary to the other. All parties interested in the subject-matter of a suit in chancery are proper parties, and it is often immaterial whether they appear as complainants or as respondents, so they are before the court. They were all made parties here. The fact that the various claimants to parts of the lands conveyed by the trust deed claimed title to separate and district parts and not jointly, does not prevent joining all of them as respondents. They all claimed a part of the lands conveyed by the trust deed, which alone would authorize the joining of them as respondents to this action. The bill practically follows the statute as to the character of title and possession which a complainant must have to maintain a bill to quiet title under the statute.
The demurrers were properly overruled, and the decree must be affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.